

116 HR 690 IH: Defending Essential Flights and Ensuring National Security Efforts Act of 2019
U.S. House of Representatives
2019-01-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 690IN THE HOUSE OF REPRESENTATIVESJanuary 18, 2019Mr. Walden introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 49, United States Code, to limit eligibility for essential air service for certain
			 locations, and for other purposes.
	
 1.Short titleThis Act may be cited as the Defending Essential Flights and Ensuring National Security Efforts Act of 2019 or the DEFENSE Act of 2019. 2.Exception for certain locations with high military useSection 41731 of title 49, United States Code, is amended by adding at the end the following:
			
 (g)Exception for certain locations with high military useSubparagraph (D) of subsection (a)(1) shall not apply with respect to any location— (1)that is certified under part 139 of title 14, Code of Federal Regulations;
 (2)that is not owned by the Federal Government; and (3)at which not less than 10 percent of aircraft takeoffs and landings in 2018 were by aircraft of the Armed Forces..
		